Citation Nr: 0033595	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted] 



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision of the Huntington 
Regional Office (RO) Satellite Rating Board of the Department 
of Veteran Affairs (VA), in which the RO decided that new and 
material evidence had not been submitted to reopen a claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied service 
connection for the cause of the veteran's death.

2.  The evidence received since November 1990 regarding a 
claim for service connection for the cause of the veteran's 
death, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The record contains evidence of the veteran's death in 
August 1990, which satisfies the requirement of a current 
disability.

4.   The veteran's service medical records show complaints of 
stomach problems in service, with a post-service VA medical 
records indicating a subsequent diagnosis of ulcer shortly 
after service separation.

5.  The record contains a statement from Don A. Dayson, M.D. 
that the veteran's inservice abdominal complaints are related 
to his death.  


CONCLUSIONS OF LAW

1.  The November 1990 RO rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  The evidence received subsequent to the RO's November 
1990 rating decision is new and material, and serves to 
reopen the veteran's claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a November 1990 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal this rating decision.  Accordingly, 
the November 1990 rating decision by the RO is final.  
38 C.F.R. § 19.192 (1990).  The question before the Board is 
limited to whether the appellant has submitted new and 
material evidence to reopen her previously denied claim.  To 
reopen a finally denied claim, an appellant must submit new 
and material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).   

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for the cause of the veteran's death in a November 
1990 rating decision.  In making its decision, the RO 
concluded that there was no evidence in the service medical 
records or during the presumptive period following service 
discharge of the medical conditions that led to the veteran's 
death.  The evidence received since the November 1990 rating 
decision regarding a service connection claim for the cause 
of the veteran's death includes a November 1994 Amended 
Decision on Appeal from the Agent Orange Administration; 
statements from the appellant dated in June 1997, April 1998 
(Notice of Disagreement) and December 1998 (Appeal to the 
Board - VA Form 9); the transcript from the appellant's June 
2000 Board Hearing; VA Discharge Summary (Inpatient Care) 
from July and August of 1990;  VA Pathological Report from 
July 1990; VA inpatient progress notes from July 1989 to 
August 1990; an undated partial copy of a surgical report 
from Michael Levy, M.D.; an undated partial copy of a 
hospital admissions report of unknown origin; a partial copy 
of service medical records; and a September 2000 medical 
statement from Don A. Dayson, M.D.

The Board finds that the September 2000 statement from Dr. 
Dayson raises the possibility that the veteran's death in 
1990 is related to his active military service.  Dr. Dayson 
stated in his letter that, essentially, the veteran's chronic 
reoccurring abdominal problems since 1967, including peptic 
ulcer disease, are consistent with exposure to Agent Orange.  
He also stated that the veteran's intravenous drug abuse and 
HIV/AIDS postdated the onset of the veteran's stomach 
problems and only complicated his medical condition and 
treatment.  He concluded by stating that "[the veteran's] 
final illness can be seen as long term complication of more 
than 23 years of dealing with a [sic] illness that began in 
1967."  Previously, the record did not contain such a 
medical opinion.  The Board finds that this evidence added to 
the record since the November 1990 RO rating decision, either 
by itself or in the context of all the evidence, both old and 
new, provides competent medical evidence reflecting a nexus 
between the veteran's death and his active military service.  
Therefore, the Board concludes the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for the cause of the 
veteran's death. 
            
The Board also finds that the claim is well grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the 
veteran's medical condition that caused his death satisfies 
this element.  See Ramey v. Brown, 9 Vet. App. 40, 46 (1996). 

The veteran's service medical records, which describe an 
inservice upset stomach problem in 1967, later diagnosed as 
an ulcer during VA medical treatment following service 
discharge in 1967, satisfy the second element of a well 
grounded claim, namely the incurrence of a disease or injury 
during active military service.  

The Board also finds that Dr. Dayson's opinion, previously 
described, satisfies the third element of a well-grounded 
claim, namely medical evidence of a nexus between the 
veteran's service and the cause of his death.  Dr. Dayson 
opined that the veteran's final illness that caused his death 
was a long-term complication of the stomach problems that 
began in service.  Thus, all three elements of a well-
grounded claim are satisfied for this claim.  See Caluza, 
supra.           


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  In addition, the claim for service connection for the 
cause of the veteran's death is well grounded.  To this 
extent only, the appeal is granted.


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the appellant's claim.  In particular, the 
Board notes that since the time of the last final decision 
the appellant has claimed that her husband's death was 
related to Agent Orange exposure during service in Vietnam.  
The RO has yet to consider whether herbicide exposure was a 
contributing factor to the veteran's death.  The Board also 
finds that the record of the veteran's medical treatment is 
incomplete.  The documents submitted to VA by the appellant 
at her June 2000 Board Hearing include a photocopy of the 
service medical records from May 1967 that refer to the 
veteran's inservice stomach problems.  This photocopied 
document is not a reproduction of any original document 
currently part of the service medical records associated with 
the claims file.  It is quite possible that additional 
service medical records for the veteran exist but are not 
associated with the claims file.  Also, the other medical 
treatment documents submitted by the appellant at her hearing 
include only partial copies of inpatient treatment, progress 
notes, and a surgical procedure completed by Michael Levy, 
M.D.  It is unclear from the record whether some of these 
documents come from private treatment facilities or from VA 
facilities.  The Board does note that the appellant claimed 
during her hearing that all of the veteran's medical 
treatment took place at the VAMC in the Bronx, NY.   

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the National 
Personnel Records Center (NPRC) submit 
any and all of the veteran's service 
medical records it has on hand.  

2.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded the veteran medical treatment 
from October 1967 to the time of his 
death, as well as authorization to 
request records from any private medical 
treatment providers during this period.  
The Board is also interested in any 
evidence, medical or otherwise, to 
support the appellant's claim of the 
veteran's exposure to Agent Orange.  The 
appellant should also submit a complete 
copy of any service medical records that 
she has in her possession.   

3.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with medical 
treatment accorded the veteran from 
October 1967 until his death, and not 
previously received on record.  With much 
of the medical evidence currently in the 
claims file consisting of partial copies 
of treatment, the Board is especially 
interested in a complete copy of the 
records from the VAMC in the Bronx, NY, 
including the treatment accorded the 
veteran leading up to his death.  

4.  The RO should request from Dr. Dayson 
that he provide clarification of his 
September 2000 statement, which indicates 
that the veteran's death is related to 
service.  Dr. Dayson should explain the 
factual and medical bases relied on to 
form his opinion that the veteran was 
exposed to Agent Orange, and that his 
death from hepatorenal syndrome secondary 
to alcohol abuse and intravenous drug 
abuse was a long term complication of a 
stomach problem that began in 1967.  He 
should also provide any objective 
evidence upon which he based his opinion.  

5.  The RO should then readjudicate the 
claim of service connection for the cause 
of the veteran's death with consideration 
given to all of the evidence of record, 
and any additional medical evidence 
obtained by the RO pursuant to this 
remand.  The RO should specifically 
consider in its readjudication the 
appellant's claim of herbicide exposure 
as a contributing factor to the veteran's 
death.  As this claim has been reopened 
and found to be well grounded pursuant to 
the Board's decision herein, the RO must 
conduct a full review of the merits of 
the claim and fulfill its duty to assist 
the claimant.

6.  If the claim is denied, the appellant 
and her representative should be given a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that she has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that she should assist the RO in 
the development of her claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



